Name: Council Decision 2013/350/CFSP of 2Ã July 2013 amending and extending the mandate of the European Union Special Representative for the Middle East peace process
 Type: Decision
 Subject Matter: Asia and Oceania;  international security;  international affairs
 Date Published: 2013-07-04

 4.7.2013 EN Official Journal of the European Union L 185/3 COUNCIL DECISION 2013/350/CFSP of 2 July 2013 amending and extending the mandate of the European Union Special Representative for the Middle East peace process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Articles 28, 31(2) and 33 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 January 2012, the Council adopted Decision 2012/33/CFSP (1) appointing Mr Andreas REINICKE as the European Union Special Representative (EUSR) for the Middle East peace process. The mandate is to expire on 30 June 2013. (2) The mandate of the EUSR should be extended for a further period of 12 months. The mandate should be reviewed in autumn 2013. This review should be completed by 31 December 2013. (3) The EUSR will implement his mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Andreas REINICKE as the European Union Special Representative (EUSR) for the Middle East peace process ("peace process") is hereby extended until 30 June 2014. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives 1. The mandate of the EUSR shall be based on the policy objectives of the Union regarding the peace process. 2. Those objectives include, inter alia: (a) a comprehensive peace that should be achieved on the basis of the relevant United Nations (UN) Security Council Resolutions, the Madrid principles, the Roadmap, the agreements previously reached by the parties and the Arab Peace Initiative; (b) a two-State solution with Israel and a democratic, contiguous, viable, peaceful and sovereign Palestinian State living side by side within secure and recognised borders enjoying normal relations with their neighbours in accordance with UN Security Council Resolutions 242 (1967), 338 (1973), 1397 (2002) and 1402 (2002) and the Madrid principles; (c) a solution to the Israeli-Syrian and Israeli-Lebanese conflicts; (d) a solution to resolve the status of Jerusalem as the future capital of two states and a just, viable and agreed solution to the problem of Palestinian refugees; (e) following-up of the peace process towards a final status agreement and the creation of a Palestinian state including strengthening the role of the Middle East Quartet ("the Quartet") as guardian of the Roadmap, particularly in view of the monitoring of the implementation of the obligations which both parties have under the roadmap and in line with all international efforts to bring about a comprehensive Arab-Israeli peace. 3. These objectives are based on the Union's commitment to work with the parties and with partners in the international community, especially within the framework of the Quartet, to pursue every opportunity for peace and for a decent future for all people in the region. 4. The EUSR shall support the work of the HR in the region, including within the framework of the Quartet. Article 3 Mandate In order to achieve the policy objectives, referred to in Article 2, the mandate of the EUSR shall be to: (a) provide an active and efficient Union contribution to actions and initiatives leading to a final settlement of the Israeli-Palestinian conflict and of the Israeli-Syrian and Israeli-Lebanese conflicts; (b) facilitate and maintain close contact with all the parties to the peace process, other countries of the region, members of the Quartet and other relevant countries, as well as the UN and other relevant international organisations, in order to work with them in strengthening the peace process; (c) ensure continued presence of the Union in relevant international fora and contribute to crisis management and prevention; (d) observe and support peace negotiations between the parties and put forward Union proposals, on its behalf, in the context of those negotiations; (e) contribute, where requested, to the implementation of international agreements reached between the parties and engage with them diplomatically in the event of non-compliance with the terms of those agreements; (f) pay particular attention to factors affecting the regional dimension of the peace process; (g) engage constructively with signatories to agreements within the framework of the peace process in order to promote compliance with the basic norms of democracy, including respect for human rights and the rule of law; (h) make proposals for Union intervention in the peace process and on the best way of pursuing Union initiatives and ongoing peace process-related Union efforts, such as the Union's contribution to Palestinian reforms and including the political aspects of relevant Union development projects; (i) monitor actions by both sides on the implementation of the roadmap and on issues that might prejudice the outcome of the permanent status negotiations to enable the Quartet to better assess the parties' compliance; (j) as Envoy to the Quartet, report on progress and evolution in the negotiations and contribute to the preparation of Quartet Envoys meetings on the basis of Union positions and through coordination with other Quartet members; (k) contribute to the implementation of the Union's human rights policy in cooperation with the EUSR for Human Rights, including the Union Guidelines on human rights, in particular the EU Guidelines on Children and Armed Conflict as well as on violence against women and girls and combating all forms of discrimination against them, and Union policy regarding UN Security Council Resolution 1325 (2000) on Women, Peace and Security, including by monitoring and reporting on developments as well as formulating recommendations in this regard; (l) contribute to a better understanding of the role of the Union among opinion leaders in the region. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. In order to fulfil his mandate and specific responsibilities in the field the EUSR shall be fully dedicated to the Mission. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS). 4. Particularly in the course of his missions, the EUSR shall work closely with the EU Representative Office in Jerusalem, the Union Delegation in Tel Aviv as well as with all other relevant Union delegations in the region. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2013 to 31 December 2013 shall be EUR 506 500. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be eligible as from 1 July 2013. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall promptly and regularly inform the Council and the Commission of the composition of his team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded staff shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to work with the EUSR. Internationally contracted staff shall have the nationality of a Member State. 3. All seconded staff shall remain under the administrative authority of the sending Member State, the institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. 4. The EUSR staff shall be co-located with the relevant EEAS departments or Union delegations in order to contribute to the coherence and consistency of their respective activities. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host countries, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of staff deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all staff under his direct authority, in particular by: (a) establishing a mission-specific security plan based on guidance from the EEAS, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of staff to, and within, the mission area, as well as management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all staff deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted staff, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the Council, the Commission and the HR, with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to Council working parties, as necessary. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR shall provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty the EUSR may be involved in briefing the European Parliament. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help ensure that all Union instruments in the field are engaged coherently to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Commission as well as those of other EUSRs active in the region, including the EUSR for the Southern Mediterranean Region, as appropriate. The EUSR shall provide regular briefings to Member States' missions and the Union delegations. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and Member States' Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR, in close coordination with the Head of the Union Delegation in Tel Aviv, shall provide the Heads of the European Union Police Mission in the Palestinian Territories (EUPOL COPPS) and of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) with local political guidance. The EUSR and the Civilian Operation Commander shall consult each other as required. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Assistance in relation to claims The EUSR and his staff shall assist in providing elements to respond any claims and obligations arising from the mandates of the previous EUSRs for the Middle East peace process, and shall provide administrative assistance and access to relevant files for such purpose. Article 14 Review 1. The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the Commission and the HR with progress report by the end of October 2013 and a comprehensive mandate implementation report at the end of the mandate. 2. The mandate of the EUSR shall be reviewed by 31 December 2013. Article 15 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at Brussels, 2 July 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 19, 24.1.2012, p. 17. (2) OJ L 141, 27.5.2011, p. 17.